                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. S:20-CV-608-D


LEESA ARLETTE JENSEN,              )
                                   )
                     Plaintiff,    )
                                   )
               ~                   )                                     ORDER
                                   )
HORNE BROTHERS CONSTRICTION INC.,)
CHARLES E. HORNE, CARLOS J. HORNE, )
and THOMAS KOSTO,                  )
                                   )
                     Defendants.   )



        On November 17, 2020, plaintiff filed a complaint in this court [D.E. 1]. On November 19,

2020, the court issued the summonses prepared by plaintiff [D.E. 4]. On December 1, 2020, the

court issued the summonses prepared by plaintiff for Home Brothers Construction Inc. [D.E. S]. On

March 2, 2021, the court sent plaintiffa notice offailure to effect service ofprocess, directed plaintiff

to respond to the notice with fourteen days, and warned plaintiff the failure to respond would result

in dismissal of her case. See [D.E. 9]; Fed. R. Crim. P. 4. Plaintiff has not responded.

       Plaintiff has failed to serve the summons and complaint within 90 days of the filing of the

complaint and has failed to effect service of process. Pursuant to Rule 4(m) of the Federal Rules of

Civil Procedure, plaintiff's case is dismissed without prejudice. See Fed. R. Civ. P. 4(in.).

       SO ORDERED. This 2{b,_ day of April 2021.



                                                           J~C.DEVERID
                                                           United States District Judge

                                                   2

            Case 5:20-cv-00608-D Document 10 Filed 04/22/21 Page 1 of 1
